Title: From George Washington to Brigadier General William Smallwood, 17 May 1778
From: Washington, George
To: Smallwood, William


                    
                        Dear Sir
                        Head Quarters Valley Forge 17th May 1778.
                    
                    From a variety of accounts, all concurring, I am fully of opinion that the Enemy are making preparations to evacuate Philada. It is my wish to draw all the continental force together, that I may be able to act immediately as circumstances may require. Was it not for the safety of the  Stores at the Head of Elk, I should order your division to join directly, but as the Stores now there and expected are, I beleive, considerable in quantity, you are only to hold yourself in readiness to move at a moments warning. I have wrote to Governor Johnson desiring him to send 500 Militia to the Head of Elk as quickly as possible. I have called for this number, upon a calculation that about one half the requisition will come into the Feild. Supposing the Enemy totally evacuate Pennsylvania; a Guard at Elk will still be necessary to protect the Stores from the insult of Marines and Seamen who may be sent up the Bay. Inclosed you have the letter for Govr Johnson, but as I do not certainly know whether he is at Annapolis, Baltimore or Frederick, I shall be obliged to you for sending a subaltern Officer with it charged to find out and deliver it to the Governor himself.
                    If the Stores at Elk are not very considerable, I think we might leave them under a Guard of 150 or 200 continental Troops. I would therefore have you send a judicious Officer to get an exact Account, of the quantity there and shortly expected, from Mr Hollingsworth, Mr Rudulph and others in the Qr Mr and Commissary’s department. Let me know the result of the enquiry, and I can then judge whether it will be prudent to remove your main Body before the Militia come in: But at all events be prepared. I am Dear Sir Yr most obt Sert.
                